UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4012



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONNIE WILLIAM HUNT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:06-cr-00016-REP)


Submitted:   January 11, 2008             Decided:   January 25, 2008


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald M. Barley, Richmond, Virginia, for Appellant.     Charles
Philip Rosenberg, United States Attorney, Alexandria, Virginia;
Olivia N. Hawkins, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronnie W. Hunt appeals his jury convictions and 171-month

sentence for possession with intent to distribute marijuana, in

violation of 21 U.S.C. § 841 (2000); possession of a firearm in

furtherance of a drug trafficking crime, in violation of 21 U.S.C.

§ 924(c) (2000); and possession of a firearm by an unlawful user of

controlled substances, in violation of 18 U.S.C. § 922(g)(3)

(2000).      Hunt’s counsel filed a brief pursuant to Anders v.

California,    386    U.S.   738   (1967),   stating    that   there   are   no

meritorious issues for appeal, but asking this court to review

whether the evidence was sufficient to prove beyond a reasonable

doubt that Hunt was guilty of possession with intent to distribute

marijuana.     Hunt was given an opportunity to file a pro se

supplemental brief, but has not done so.               Finding no error, we

affirm.

          A defendant challenging the sufficiency of the evidence

“bears a heavy burden.”        United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).        “The verdict of a jury must be sustained if

there is substantial evidence, taking the view most favorable to

the Government, to support it.” Glasser v. United States, 315 U.S.

60, 80 (1942).       This court “ha[s] defined ‘substantial evidence,’

in the context of a criminal action, as that evidence which ‘a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable


                                    - 2 -
doubt.’”     United States v. Newsome, 322 F.3d 328, 333 (4th Cir.

2003) (quoting United States v. Burgos, 94 F.3d 849, 862-63 (4th

Cir. 1996) (en banc)).          In evaluating the sufficiency of the

evidence,    this   court   does    not   review   the   credibility   of   the

witnesses and assumes that the jury resolved all contradictions in

the testimony in favor of the government.           United States v. Romer,

148 F.3d 359, 364 (4th Cir. 1998).           The court reviews both direct

and circumstantial evidence and permits “the government the benefit

of all reasonable inferences from the facts proven to those sought

to be established.” United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).

             In order to establish a violation of § 841(a), the

Government must prove beyond a reasonable doubt that the defendant:

(1) knowingly; (2) possessed the controlled substance; (3) with the

intent to distribute it.       Burgos, 94 F.3d at 873.        Possession may

be actual or constructive.         United States v. Rusher, 966 F.2d 868,

878 (4th Cir. 1992).        “A person has constructive possession of a

narcotic if he knows of its presence and has the power to exercise

dominion and control over it.” United States v. Schocket, 753 F.2d

336, 340 (4th Cir. 1985).      Possession need not be exclusive but may

be joint and “may be established by direct or circumstantial

evidence.”    Id.   Mere presence in a residence where narcotics are

discovered is not sufficient to establish possession, nor is

association with another individual who possesses drugs.                    See


                                     - 3 -
United States v. Samad, 754 F.2d 1091, 1096 (4th Cir. 1984).

However,    joint   tenancy   of   a   residence     where   drugs   and   drug

paraphernalia are stored in common areas may be sufficient to

establish   possession   with      intent   to    distribute.     See   United

States v. Morrison, 991 F.2d 112, 114-15 (4th Cir. 1993).

            Hunt asserts that the evidence failed to demonstrate he

knowingly possessed the narcotics in question, as he contends he

was unaware of the large amount of marijuana in his home and that

the drugs belonged to his housemate.             However, when taken in the

light most favorable to the Government, we find that the evidence

is sufficient to uphold Hunt’s conviction.            In a bedroom near the

kitchen, officers found a large black plastic bag that contained

four smaller bags of marijuana.        In that same room, officers found

various documents with Hunt’s name on them, including a number of

envelopes addressed to him.        At trial, Hunt stated that while that

bedroom had previously been used by his daughter, both he and his

housemate had access to it.

            The police also uncovered two digital scales, one of

which was located in the living room, as well as seven boxes of

storage bags that were found on the kitchen table.              Officers also

recovered a pistol-grip shotgun used by Hunt, which was described

by police as an “assault shotgun” that would only be used for

personal protection.     In addition, trial testimony indicated that

Hunt was not only aware of the drugs in his residence, but was


                                    - 4 -
actively involved in selling drugs to others, as two witnesses

testified that Hunt sold them marijuana from January 2005 until

November 2005.   While Hunt attempted to discredit their testimony,

credibility determinations are not reviewable on appeal.        See

Romer, 148 F.3d at 364.

          While there is some evidence that Hunt’s housemate also

possessed drugs, possession is not necessarily exclusive, as it may

be shared with others and can be established by circumstantial

evidence. United States v. Laughman, 618 F.2d 1067, 1077 (4th Cir.

1980).   Not only were large amounts of marijuana found in common

areas of the residence, but the presence of firearms, packaging

materials, and digital scales constituted additional circumstantial

evidence to support the conviction.    See United States v. Fisher,

912 F.2d 728, 730-31 (4th Cir. 1990).     Accordingly, we conclude

there was sufficient evidence to support Hunt’s conviction for

possession with intent to distribute marijuana.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm Hunt’s convictions and sentence.       This court

requires counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.


                               - 5 -
Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 6 -